IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 43278

STATE OF IDAHO,                                 )   2015 Unpublished Opinion No. 736
                                                )
       Plaintiff-Respondent,                    )   Filed: December 1, 2015
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
SHANDA R. ROBNETT aka DUNLAP,                   )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Richard D. Greenwood, District Judge.

       Order denying I.C.R. 35 motion for reduction of sentence, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Elizabeth A. Allred, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before MELANSON, Chief Judge; GRATTON, Judge;
                                  and HUSKEY, Judge
                   ________________________________________________

PER CURIAM
       Shanda R. Robnett aka Dunlap pled guilty to grand theft. I.C. §§ 18-2403(1) and 18-
2407(1)(b). In exchange for her guilty plea, an additional charge was dismissed. The district
court sentenced Robnett to a unified term of ten years, with a minimum period of confinement of
two years. Robnett filed an I.C.R 35 motion, which the district court denied. Robnett appeals.
       “Mindful” that she did not provide any new or additional information, Robnett asserts
that the district court erred in denying her Rule 35 motion for reduction of her sentence. A
motion for reduction of sentence under Rule 35 is essentially a plea for leniency, addressed to the
sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d 23, 24 (2006);

                                                1
State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In presenting a Rule 35
motion, the defendant must show that the sentence is excessive in light of new or additional
information subsequently provided to the district court in support of the motion.    State v.
Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the record, we
conclude no abuse of discretion has been shown. Therefore, the district court’s order denying
Robnett’s Rule 35 motion is affirmed.




                                             2